511 P-1 01/12 SUPPLEMENT DATED JANUARY 17, 2012 TO THE PROSPECTUS DATED NOVEMBER 1, 2011 OF FRANKLIN TEMPLETON MONEY FUND The Prospectus is amended as follows: I.  The paragraph beginning “In considering an investor’s trading patterns…” on page 32 of the "Exchanging Shares – Frequent Trading Policy" section of the Fund Details is revised as follows: In considering an investor’s trading patterns, the Fund may consider, among other factors, the investor’s trading history both directly and, if known, through financial intermediaries, in the Fund, in other Franklin Templeton funds, in non-Franklin Templeton mutual funds, or in accounts under common control or ownership (see, for example, “Investment by asset allocators” in the SAI). The transfer agent may also reject any purchase or redemption request, whether or not it represents part of any ongoing trading pattern, if the Fund investment manager or transfer agent reasonably concludes that the amount of the requested transaction may disrupt or otherwise interfere with the efficient management of the Fund’s portfolio.
